Citation Nr: 0809429	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-04 370	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10% for residuals of 
a right knee meniscus tear prior to December 17, 2002.

2.  Entitlement to a rating in excess of 10% for right knee 
degenerative arthritis prior to December 17, 2002.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2002 rating action that 
increased the rating for the veteran's residuals of a right 
knee meniscus tear with arthritis to 10% from September 2000; 
the veteran appealed the 10% rating as inadequate, and 
claimed an earlier effective date for the rating.    

By rating action of August 2002, the RO granted a separate 
10% rating for right knee degenerative arthritis, and 
assigned an effective date of November 1999 for that 10% 
rating as well as for the residuals of a right knee meniscus 
tear.

By rating action of March 2003, the RO granted service 
connection for a right knee arthroplasty as secondary to the 
service-connected right knee degenerative arthritis, and 
assigned a 100% rating from December 17, 2002 and a 30% 
rating from February 2004; the matters of ratings in excess 
of 10% each for residuals of a right knee meniscus tear and 
right knee degenerative arthritis prior to December 17, 2002 
remain for appellate consideration.

By decisions of January 2004 and March 2005, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.    

In September 2007, the veteran claimed a rating in excess for 
30% for a right knee arthroplasty.  This issue has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Medical evidence prior to December 17, 2002 shows that 
the veteran's right knee was stable, and the residuals of a 
right knee meniscus tear resulted in no more than slight knee 
impairment, to include lateral instability and subluxation.

3.  Medical evidence prior to December 17, 2002 does not show 
that the veteran's right knee degenerative arthritis resulted 
in limitation of knee flexion to 30 degrees or more or the 
functional equivalent thereof, but painful motion was 
demonstrated.  

4.  Medical evidence prior to December 17, 2002 does not show 
that the veteran's right knee degenerative arthritis resulted 
in limitation of knee extension to 15 degrees or more or the 
functional equivalent thereof, but painful motion was 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for residuals 
of a right knee meniscus tear prior to December 17, 2002 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71a, 
Diagnostic Code 5257 (2007). 

2.  The criteria for a rating in excess of 10% for right knee 
degenerative arthritis prior to December 17, 2002, based on 
limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2007).

2.  The criteria for a separate 10% rating for right knee 
degenerative arthritis prior to December 17, 2002, based on 
limitation/painful extension, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2007); VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, post-rating April 2002, July 2003, February 
2004, and June 2006 RO letters collectively informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and the 2004 and 2006 
letters notified him to advise the RO as to whether there was 
medical evidence (such as statements from doctors and 
examinations containing clinical findings) showing treatment 
for his right knee disability, and lay evidence (such as 
statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
The 2003 and 2004 letters also provided notice of what was 
needed to establish entitlement to a higher rating (evidence 
showing that the disability had worsened), and the 2006 
letter notified him of what was needed to establish an 
earlier effective date for a higher rating (evidence showing 
that the starting date for the grant of benefits should have 
been before the date previously determined).  

The June 2006 RO letter informed the veteran that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, its severity and duration, and its 
impact upon employment.  The 2006 letter also provided 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The 2003 and 2004 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and the 2004 RO 
letter requested the veteran to furnish any treatment records 
that pertained to his claims.  The Board thus finds that the 
2002, 2003, 2004, and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and  (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the initial March 2002 rating action on appeal.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran and his 
representative have been notified of what was needed to 
substantiate his claims, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2002, 2003, 
2004, and 2006 notice letters, the RO gave the veteran and 
his representative further opportunities to furnish 
information and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record 
in November 2002, December 2004, and September 2007 (as 
reflected in the Supplemental Statements of the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the October 2002 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the June 2006 RO 
letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims.  In February 2002, the 
veteran was afforded a comprehensive VA orthopedic 
examination in connection with his claim; this report is of 
record and has been considered in adjudicating these claims.  
Numerous VA and private outpatient evaluation and physical 
therapy records pertaining to the veteran's right knee from 
2001 to December 2002 have been obtained.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In January 
2008, the veteran's representative stated that he did not 
have any additional information or evidence to submit in 
connection with the claims.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet App. 211, 216-17 (2007).  In Hart V. 
Mansfield, __ Vet. App. __ (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.  
Specifically, the separate rating for limitation/painful 
extension, indicated below, is warranted for the appeal 
period.  

Under the applicable criteria of DC 5010, arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a.

Under the applicable criteria of DC 5003, degenerative 
arthritis (hypertrophic or osteoarthritis) established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Under the applicable criteria of DC 5257, slight impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 10% rating.  20% and 30% ratings 
require moderate and severe impairment, respectively.  
38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a.  

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

The terms "slight, "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

The veteran contends that his residuals of a right knee 
meniscus tear and right knee degenerative arthritis were each 
more than 10% disabling prior to December 17, 2002.  He 
asserts that he suffered from knee pain and instability.  

On November 1999 outpatient evaluation at the Lincoln 
Orthopaedic Center, the veteran complained of intermittent 
knee swelling, but he had not had physical therapy or 
cortisone injections.  Current examination showed 1+ right 
knee effusion, pain to palpation along the medial joint line, 
and 1+ patella femoral crepitation.  There was ligamentous 
stability except for a little bit of laxity of the medial 
collateral ligament, and just a little 1+ laxity in flexion.  
Right knee flexion was to 130 degrees.  McMurray's maneuvers 
caused increased pain medially, but were minimally painful 
laterally.  X-rays revealed knee degenerative joint disease 
(DJD) primarily involving the medial compartment.  The 
impressions were right knee pain and DJD.

On September 2000 outpatient evaluation by J. R., M.D., the 
veteran complained of knee problems.  There were no other 
findings.  

March 2001 VA right knee X-rays revealed patellar femoral 
osteophytes and narrowing of the medial portion of the joint 
space, and the impression was DJD.

On April 2001 VA outpatient examination, the veteran 
complained of knee pain.  On examination, the right knee 
extended -5 degrees and flexed to 115 degrees, with 
crepitation with motion and pain at the extremes of motion.  
There was no swelling, and the ligaments were stable.  The 
diagnosis was moderate right knee degenerative arthritis.

In July 2001, Dr. J. R. injected cortisone into the veteran's 
right knee.

On February 2002 VA orthopedic examination, the veteran 
complained of right knee pain, weakness, and stiffness, with 
giving-way on stairs and a catching sensation.  Medications 
provided some relief of pain.  He did not use a knee brace.  
Current examination showed pain at the extremes of right knee 
motion, but there was no edema, effusion, instability, 
redness, heat, or guarding of movement.  There was slight 
weakness, and gait was antalgic.  Range of motion testing 
showed flexion to 115 degrees, and extension lacked 5 degrees 
of full extension, with crepitation on motion.  The ligaments 
were stable, with no motion in the medial and lateral 
collateral ligaments on varus and valgus stress, and the 
anterior and posterior cruciate ligaments were intact without 
motion.  The diagnoses were moderate right knee degenerative 
osteoarthritis, and right knee degenerative meniscal disease.

On July 2002 outpatient examination by A. H., M.D., the 
veteran complained of right knee pain and tenderness and 
trouble negotiating stairs.  Current examination showed 
moderate right knee effusion and medial and peripatellar 
tenderness.  The knee lacked 10 degrees of extension and 
flexed to approximately 85 to 90 degrees.  There were no 
neurological deficits and the ligaments were normal.  X-rays 
revealed bone-on-bone changes of the medial compartment and 
with subluxation of the patella.  The assessment was severe 
right knee degenerative arthritis, and the veteran received 
an injection of medication into the knee.  When seen again a 
couple of days later for initial physical therapy evaluation, 
right knee flexion was to 121 degrees, and extension was 
limited to 11 degrees.  The veteran was unable to squat or 
kneel.  When seen by Dr. A. H. in early August, injections to 
the veteran's knee were noted to have helped substantially, 
but the knee was still sore, tender, and painful.  Current 
examination showed right knee effusion and tenderness, and 
the assessment was moderate to severe arthritis.  When seen 
again in late August, the veteran's knee was sore and tender, 
but he walked much better than weeks ago, with less pain and 
soreness.  There was currently mild right knee effusion, and 
he walked with a slightly bent-knee gait.  The assessment was 
moderately-severe arthritis.  On physical therapy evaluation 
a couple of days later, the veteran had decreased knee pain 
and swelling, and he received diathermy treatment to the 
knee.

In late August and early September 2002, Dr. A. H. injected 
medication into the veteran's right knee.  On mid-September 
physical therapy evaluation, the assessment was that the 
veteran had continued knee pain and dysfunction secondary to 
degeneration, but that he seemed to be improving, with 
improved strength.  When seen the next day by Dr. A H., the 
veteran complained of knee pain that impaired his functions.  
When seen in October by Dr. A. H., the veteran was noted to 
be incapacitated by bilateral knee problems, with trouble 
getting up out of chairs, in and out of bed, and out of his 
automobile, and he was unable to walk on stairs.  On 
examination, both knees were swollen and had limited ranges 
of motion.  X-rays revealed progression of arthritis in both 
knees, with the patellofemoral joints subluxed with bone-on-
bone erosions into the patella.  The assessment was that 
conservative treatment had failed and that it was time to 
proceed with bilateral knee replacements.

Examination by Dr. A. H. on December 9, 2002 prior to 
bilateral knee replacement surgery showed bilateral knee 
effusions, 90 degrees of motion, and normal vascular and 
neurological examinations.  Right knee X-rays on December 11 
revealed relatively severe narrowing of the medial 
compartment, osteophytes along the medial joint  margin, and 
a very mild genu valgus.  On pre-surgical examination by Dr. 
J. R. on December 12, 2002, the veteran complained of 
bilateral knee pain when walking or standing.  Examination of 
the extremities showed no edema.  

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of right knee 
impairment that would warrant a 20% rating prior to December 
17, 2002 under DC 5257, 5260, or 5261, but a separate rating 
under DC 5261 is warranted.  In this regard, the Board notes 
that the knee was generally stable prior to December 17, 
2002, with X-ray evidence of patellofemoral subluxation.  
However, the veteran is only service-connected for a right 
knee disability, and thus no incapacitation stemming from his 
non-service-connected left knee may be considered in 
evaluating the right knee prior to December 17, 2002.  With 
respect to limitation of motion, the Board points out that no 
examination from 1999 to December 16, 2002 has shown the 
level of right knee impairment that would warrant at least 
the next higher, 20% rating for degenerative arthritis under 
any applicable limitation of motion rating criteria-that is, 
limitation of right leg flexion to 30 degrees under DC 5260, 
or limitation of right leg extension to 15 degrees under DC 
5261.  However, since the veteran demonstrated painful motion 
on both flexion and extension, a 10 percent rating under both 
DC 5260 and DC 5261 is warranted per VAOPGCPREC 9-2004.  This 
is also consistent with 38 C.F.R. § 4.59 which states that 
the intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
knee disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher evaluation is assignable for right knee 
degenerative arthritis prior to December 17, 2002.  On 
February 2002 VA examination, the veteran denied any 
particular periods of knee flare-ups, and the Board notes 
that the applicable criteria of DC 5003 for degenerative 
arthritis contemplates objective confirmation of limitation 
of motion by findings such as satisfactory evidence of 
painful motion.  On that record, there is no basis for the 
Board to find that, during flare-ups or with repeated 
activity, the veteran experiences any 38 C.F.R. § 4.40 or 
4.45 or DeLuca symptom that is so disabling as to warrant 
assignment of the next higher rating for right knee 
degenerative arthritis under DC 5260 or 5261.  Further, the 
veteran does not functionally meet the criteria for the 20 
percent ratings under either code, even considering DeLuca.  

Further, the Board finds that, in view of the findings 
showing measurable range of right knee motion during the 
entire rating period under consideration, a rating under DC 
5256 for knee ankylosis is not appropriate.  Likewise, a 
rating under DC 5262 also is not appropriate, inasmuch as no 
malunion of either tibia and fibula has ever been objectively 
demonstrated.

Additionally, the Board finds that there is no showing that, 
prior to December 17, 2002, the veteran's residuals of a 
right knee meniscus tear or right knee degenerative arthritis 
reflected so exceptional or unusual a disability picture as 
to warrant assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in the medical reports from 1999 to December 
16, 2002 do not objectively show that either right knee 
disability markedly interfered with employment (i.e., beyond 
that contemplated in the assigned rating), or required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards, and the Board finds that schedular ratings are 
adequate in this case.  Although the veteran complained of 
knee pain on April 2001 and February 2002 VA examinations, he 
was able to work for 60 hours per week at a job that required 
him to be on his feet most of the time.  Hence, the Board 
concludes that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10% for residuals of a right knee 
meniscus tear or degenerative arthritis based on limitation 
of motion on flexion, but the evidence supports a separate 10 
percent ratings for right knee degenerative arthritis based 
on limitation of extension, prior to December 17, 2002.  


ORDER

A rating in excess of 10% for residuals of a right knee 
meniscus tear prior to December 17, 2002 is denied.

A rating in excess of 10% for right knee degenerative 
arthritis prior to December 17, 2002, based on limitation of 
flexion, is denied.

A separate 10 percent rating for degenerative arthritis prior 
to December 17, 2002, based on limitation of extension, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


